DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/16/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakib et al. (2017/0040711), hereinafter Rakib.
Regarding claim 1, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1) comprising:  a plurality of transmission type optical modulation devices (figures 11a and 11b and paragraph 0129 disclose a plurality of antenna systems) comprising a first transmission type optical modulation device (figures 11a and 11b and paragraph 0129 disclose a plurality of antenna systems) disposed on a beam path in a first plane, and a second transmission type optical modulation devices (figures 11a and 11b and paragraph 0129 disclose a plurality of antenna systems) disposed on the beam path in a second plane, different from the first plane (figures 12a and 12b show the modulation devices in different planes), wherein each of the plurality of transmission type optical modulation devices comprises:  a phase modulator comprising a nanoantenna, the nanoantenna comprising a plurality of nanostructure rows (130 and 132, first and second antenna set) each of the plurality of nanostructure rows (figure 1 and paragraph 0058) comprising a plurality of nanostructures (102, 104, 106, and 108; antenna patch elements) connected to each other (paragraph 0059); and a plurality of drivers (112, 114, 116, and 118; microstrip feed lines) , wherein each of the drivers is configured to independently apply an electric signal to one of the plurality of nanostructure rows, thereby controlling a phase change thereof (paragraphs 0059 and 0067), and wherein a combination of the plurality of transmission type optical modulation devices steers an incident beam two-dimensionally (paragraph 0129 discloses the directionality (1102, 1112) of the various antenna element beams and corresponding antenna set beams can also be controlled by suitable phase adjustments).
Regarding claim 2, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the plurality of nanostructures has a same shape and a same orientation as a line type (figures 11a and 11b).
Regarding claim 3, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the plurality of nanostructure rows are arranged in a one-dimensional array (figure 1 and paragraph 0058).
Regarding claim 4, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein:  the first transmission type optical modulation device comprises a first phase modulator comprising a plurality of first nanostructure rows arranged in a first direction; and the second transmission type optical modulation device comprises a second phase modulator comprising a plurality of second nanostructure rows arranged on a second surface in a second direction that is different from the first direction (figure 12B shows two antennas arranged in two directions), and the first transmission type optical modulation device is disposed above the second transmission type optical modulation device (figures 11a and 11b), and the first surface of the first transmission type optical modulation device is parallel with the second transmission type optical modulation device (figure 11a shows multiple stacked antenna patch elements).
Regarding claim 5, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the first direction is different from the second direction (figure 12B).
Regarding claim 6, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the first transmission type optical modulation device is configured to steer an incident beam in a first plane and the second transmission type optical modulation device is configured to steer the incident beam in a second plane, substantially normal to the first plane (figure 12B shows two antennas arranged in two directions).
Regarding claim 7, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the plurality of transmission type optical modulation devices comprise a first transmission type optical modulation device configured to steer an incident beam in a first plane and a second transmission type optical modulation device configured to steer the incident beam in a second plane (figures 12A and 12B).
Regarding claim 8, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the second transmission type optical modulation device is spaced apart from the first transmission type optical modulation device (figure 12B).
Regarding claim 9, Rakib discloses, in figures 1, 11a and 11b, a beam steering device (transparent directional antenna system) (paragraph 0026 and figure 1), wherein the first transmission type optical modulation device and the second transmission type optical modulation device, together, comprise a combined structure (figures 11A and 11B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakib et al. (2017/0040711), hereinafter Rakib as applied to claim 1 above, and further in view of Dowdall et al. (9080866), hereinafter Dowdall.
Regarding claim 14, Rakib discloses all the limitations in common with claim 1, and such is hereby incorporated.
Rakib fails to disclose a LiDAR system comprising:  a light source unit; the beam steering device of claim 1 configured to two-dimensionally steer light from the light source unit to an object; and a sensor unit configured to receive light reflected from the object.
Dowdall discloses a LiDAR system (col. 12, line 3) comprising:  a light source unit (col. 12, lines4-8); the beam steering device of claim 1 configured to two-dimensionally steer light from the light source unit to an object (col. 12, lines 25-31); and a sensor unit configured to receive light reflected from the object (col. 12, lines 8-10).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dowdall with the LiDAR system of Dowdall for the purpose of a more complete three-dimensional sampling.

Allowable Subject Matter
Claims 10-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 11 and 17, wherein the claimed invention comprises, in claims 11 and 17, wherein the phase modulator comprises an active layer having a refractive index which is variable according to an electrical signal applied thereto and a nanoantenna disposed on the active layer, and wherein each of the plurality of nanostructure rows, and a portion of the active layer corresponding thereto, together form a line type phase modulator, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872